Citation Nr: 1032185	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder, 
claimed as body rash, as due to exposure to herbicides.

3.  Entitlement to service connection for "soft bones", as due 
to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the Board in October 2009; however 
the transcript was not accepted.  The Veteran was provided with 
another hearing before the undersigned in June 2010.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the Board regrets the additional delay, further development 
is necessary before the Veteran's claims will be ready for 
adjudication.

The claims file contains the Veteran's VA treatment records 
spanning many years; however, there are no VA treatment records 
between June 2002 and February 2006.  As well, while there are 
evaluations and a consultation for the Veteran's hearing, no 
audiometric report contains the numerical results of audiogram 
testing.  See September 2006, October 2006, January 2007, and 
January 2008.  The numerical results must be found and included 
in the reports.  If they are not available, then the Veteran 
should be afforded a VA hearing examination.  

Review of the evidentiary record reveals that service connection 
for a skin condition, claimed as a skin rash, was denied in a 
November 1969 rating decision.  The RO denied the claim because 
the skin condition, noted on the induction examination, pre-
existed service.  Notice was issued to the Veteran in November 
1969; however, the Veteran did not express disagreement with the 
determination or appeal the decision.  38 C.F.R. § 20.201 (2009).  
Thus, the claim became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying claim 
for the benefit sought by the claimant.  It further held that VA 
must, in the context of a claim to reopen, look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Although the January 2007 VCAA letter associated with the claims 
folder advised the appellant of what evidence is necessary to 
substantiate his claim for service connection for a body rash, to 
include as due to exposure to herbicides, the letter did not 
discuss the basis for the denial of his previous claim for 
service connection for a skin condition in the prior decision.  
Thus, the January 2007 letter does not comply with the Kent 
ruling.  The Board also notes that the appellant has not been 
apprised of the applicable law and regulations and reasons and 
bases associated with new and material evidence claim.  See 38 
C.F.R. § 3.156 (2008).  This is especially important because 
pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), 
although the RO adjudicated the issue on the merits, the Board is 
required to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based upon 
the same factual basis.  Thus, corrective notice in this regard 
is also needed.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).

During his testimony before the undersigned, the Veteran 
discussed what he meant by the claim for "soft bones."  He 
stated he had not received a diagnosis of osteoporosis and then 
he discussed his back and referred generally to a fall and nerve 
problems.  The Veteran should be provided an opportunity to 
clarify what he meant by "soft bones", which is a phrase typed 
onto the July 2006 statement that began this claim, and which he 
signed.  If the Veteran wishes to pursue a claim for his back, 
then he must be afforded proper notice, as discussed above with 
regard to the skin disorder claim, to include the information 
required by Kent, as a claim for back pain was denied previously 
by an October 1988 rating decision. 

As well, the August 1994 Social Security disability determination 
decision is of record.  This disability determination found that 
he has not worked since June 1988 and that he met the disability 
insured status requirements as of June 1988 due to borderline 
intellectual functioning, cervical radiculopathy, and 
degenerative disc disease of the lumbar spine.  The Board finds 
it is unclear whether all of the supporting medical evidence for 
this determination is of record in the claims file.  As the 
Veteran seeks service connection for bilateral hearing loss, body 
rash, and soft bones, which may include his back disorder, all 
the underlying medical reports and evaluations for the disability 
determination may be relevant and should be included in the 
record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment 
records from June 2002 to February 2006, as 
well as any from March 2009 to present from 
VAMC Birmingham, in particular the numeric 
result of all audiometric testing (see 
September 2006, October 2006, January 2007, 
and January 2008).  Associate the records, if 
any, to the claims file.  If no records are 
found, a negative response should be 
associated with the claims file.  

a. If, and only if, the numeric audiometric 
test results cannot be located or otherwise 
included into the record, then afford the 
Veteran a VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

b. All audiological findings, including 
speech recognition scores using the Maryland 
CNC Test, should be reported.  

c.  The record contains an August 1991 
disability form which bears the Veteran's 
work history (employer and position), as well 
as an April 1994 muscle-skeletal evaluation 
which also describes his occupations.  The 
August 1994 Social Security disability 
determination, also of record, indicates that 
the Veteran has not worked since June 1988.

d.  If current hearing loss disability is 
shown, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such hearing loss 
disability is causally related to the 
Veteran's active duty service.  All opinions 
and conclusions expressed must be supported 
by a complete rationale in a report.  If an 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be rendered.  

2.  Send the Veteran proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should advise the 
Veteran of what evidence and information is 
necessary to reopen the skin condition, 
claimed as body rash, and VA must notify the 
claimant of the evidence and information that 
is necessary to establish his entitlement to 
the underlying claim, i.e., the element(s) 
required to establish service connection that 
were found insufficient in the last final 
rating decision.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

3.  Contact the SSA and obtain copies of 
medical records pertinent to the Veteran's 
August 1994 determination of eligibility for 
SSA disability benefits.  If the records are 
not available, make a notation to that effect 
in the claims folder.

4.  Contact the Veteran and request that he 
clarify the disability he would like to seek 
service connection for by his use of the 
phrase "soft bones."  The Board notes that 
in his testimony he discussed his back, nerve 
problems, and a fall in Vietnam when he was 
asked about "soft bones."  

If he responds that he meant by that phrase 
to claim his back disorder, then send the 
Veteran proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
notice should advise the Veteran of what 
evidence and information is necessary to 
reopen the back disorder claim, and VA must 
notify the claimant of the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim, 
i.e., the element(s) required to establish 
service connection that were found 
insufficient in the last final rating 
decision.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

5.  Then, after undertaking any other 
development deemed necessary, readjudicate 
the Veteran's claims, with application of all 
appropriate laws, regulations, and case law, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to the 
claim, remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


